IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0610
                                Filed July 16, 2014


IN THE INTEREST OF D.S.,
Minor Child,

D.S., Father,
Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Polk County, Constance C. Cohen,

Associate Juvenile Judge.



         A father appeals from the termination of his parental rights. AFFIRMED.



         Magdalena Reese of Cooper, Goedicke, Reimer & Reese, P.C., West Des

Moines, for appellant father.

         Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Stephanie Brown,

Assistant County Attorney, for appellee State.

         Michael Bandstra, Des Moines, attorney and guardian ad litem for minor

child.



         Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                          2


VAITHESWARAN, P.J.

       A father appeals the termination of his parental rights to his child, born in

2013. He contends (1) the grounds for termination cited by the juvenile court

were not established by clear and convincing evidence, (2) the juvenile court

should have granted him an extension of time to work towards reunification, and

(3) termination was not in the child’s best interests due to his bond with the child.

       I. The juvenile court terminated the father’s parental rights pursuant to

Iowa Code sections 232.116(1)(d) (requiring proof that circumstances leading to

adjudication continued to exist) and (h) (requiring proof of several elements

including proof that child cannot be returned to parent’s custody). Iowa Code

§ 232.116(1)(d), (h) (2013).    We may affirm if we find clear and convincing

evidence to support either of the grounds. In re S.R., 600 N.W.2d 63, 64 (Iowa

Ct. App. 1999).

       The court became involved with the family in 2012. An older sibling was

removed from the parents’ care in January 2013. Meanwhile, the mother gave

birth to the child who is the subject of this proceeding. This child tested positive

for marijuana. His parents consented to a temporary removal and the child was

placed in foster care, where he remained throughout the proceedings.

       Within a month after the discovery of marijuana in the child’s system, the

father twice tested positive for marijuana metabolites in his system. The father

participated in services and initially appeared to make progress, with several

drug screens revealing no illegal substances in his system. However, shortly

before the termination hearing, the father again tested positive for marijuana

metabolites in his system.
                                         3


       A Department of Human Services (DHS) employee who oversaw the case

summarized the parents’ progress as follows: “Throughout the life of the case

there has been inconsistency and lack of follow-through in services by the

parents.”    The employee explained that the family had “been receiving DHS

services for approximately two years and then court involved for approximately

18 months.” The employee expressed “continued concerns about the parents[’]

ability to be open and honest regarding small and large issues that need

addressed in their lives” and “the amount of time DHS has been involved with

this family and the limited progress that appears to have been made.”

       The father did not dispute this evidence. At the termination hearing, he

simply requested an extension of time to work towards reunification and, in

support of this request, pointed to his strides in therapy. While it is true that the

therapist characterized the father’s time in therapy as “productive,” the record

reveals that he only attended eight sessions in fourteen months and he stopped

attending the sessions more than two months before the termination hearing. On

our de novo review, we conclude that the child could not be returned to the

father’s custody and the juvenile court appropriately terminated the father’s

parental rights pursuant to Iowa Code section 232.116(1)(h).

       II.   As noted, the father sought additional time to work towards

reunification. The juvenile court denied the request, reasoning that the parents

were already provided “a de facto six-month extension of time and were not able

to demonstrate consistency toward reunification.”

       The court’s conclusion is supported by the department employee’s

statement that “additional time has already been given as it relates to [an older
                                         4


child]” and “[t]he parents have not been able to demonstrate consistency for any

length of time and their level of understanding of why they need to work on the

identified areas has not improved enough to warrant return.”          Based on this

record, we conclude additional time was not warranted.

      III. The father finally contends that termination was not warranted based

on the bond he shared with his child. Iowa Code § 232.116(3). As noted, the

child was removed from the parents’ care at birth. The child was almost a year

old at the time of the termination hearing and his only contact with the father was

during supervised visits. We conclude any bond that developed between father

and child was not grounds to deny termination.

      We affirm the termination of the father’s parental rights to this child.

      AFFIRMED.